EXHIBIT 99.1 THE UNITED ILLUMINATING COMPANY AUDITED FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Page Number Report of Independent Auditors 2 Financial Statements: Statement of Income for the Years Ended December 31, 2011 and 2010 3 Statement of Cash Flows for the Years Ended December 31, 2011 and 2010 4 Balance Sheet as of December 31, 2011 and 2010 5 Statement of Changes in Shareholder’s Equity for the Years Ended December 31, 2011 and 2010 7 Notes to the Financial Statements 8 Report of Independent Auditors To the Shareholder and Directors of The United Illuminating Company: In our opinion, the accompanying balance sheets and the related statements of income, changes in shareholder's equity and cash flows present fairly, in all material respects, the financial position of The United Illuminating Company (the "Company") at December 31, 2011 and December 31, 2010 and the results of its operations and its cash flows for the years then endedin conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP April 6, 2012 PricewaterhouseCoopers LLP, 125 High Street, Boston, MA 02110 T: (617) 530 5000, F: (617) 530 5001, www.pwc.com/us 2 THE UNITED ILLUMINATING COMPANY STATEMENT OF INCOME For the Years Ended December 31, 2011 and 2010 (In Thousands) Operating Revenues $ $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net (Note H), (Note A) Interest Charges, net Interest on long-term debt Other interest, net Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes and Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments Net Income $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 3 THE UNITED ILLUMINATING COMPANY STATEMENT OF CASH FLOWS For the Years Ended December 31, 2011, and 2010 (Thousands of Dollars) Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation expense (Note A) Pension expense Allowance for funds used during construction (AFUDC) - equity ) ) Undistributed (earnings) losses in equity investments ) ) Cash distribution received from GenConn - Excess generation service charge ) ) Deferred Transmission (income) expense ) Other non-cash items, net ) Changes in: Accounts receivable, net ) Unbilled revenues Accounts payable Interest accrued ) Taxes accrued ) ) Accrued liabilities ) Accrued pension ) ) Other assets ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) ) Plant expenditures including AFUDC debt ) ) Investment in GenConn ) ) Investment in NEEWS (Note C) ) ) Changes in restricted cash ) Other - Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments) - Payment of common stock dividend ) ) Equity infusion from parent - Other ) ) Net Cash provided by (used in) Financing Activities ) Unrestricted Cash and Temporary Cash Investments: Net change for the period Balance at beginning of period Balance at end of period $ $ Cash paid during the period for: Interest (net of amount capitalized) $ $ Income taxes $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ Related party note receivable (Note H) $ $ Equity investment in Related Party (Note H) $ ) $ ) The accompanying Notes to Financial Statements are an integral part of the financial statements. 4 THE UNITED ILLUMINATING COMPANY BALANCE SHEET December 31, 2011 and 2010 ASSETS (In Thousands) Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Utility accounts receivable less allowance of $3,400 and $3,600, respectively Other accounts receivable Unbilled revenues Current regulatory assets Materials and supplies, at average cost Deferred income taxes Refundable taxes, net Prepayments Current portion of derivative assets (Note A), (Note K) Other current assets Total Current Assets Other Investments Equity investment in Related Party (Note H) Other Total Other Investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) - Other long-term receivable Derivative assets (Note A), (Note K) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 5 THE UNITED ILLUMINATING COMPANY BALANCE SHEET December 31, 2011 and 2010 LIABILITIES AND CAPITALIZATION (In Thousands) Current Liabilities Line of credit borrowings $ $
